     Case 2:20-cv-08732-GW-JPR Document 4 Filed 12/07/20 Page 1 of 3 Page ID #:20



 1   ,
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    DANNY VARNER,                   )   Case No. CV 20-8732-GW (JPR)
                                      )
12                    Petitioner,     )
                                      )   ORDER SUMMARILY DISMISSING
13                  v.                )   PETITION FOR WRIT OF HABEAS
                                      )   CORPUS
14    FELICIA PONCE,                  )
                                      )
15                    Respondent.     )
                                      )
16                                    )

17         On September 17, 2020, Danny Varner, a prisoner at Terminal
18   Island Federal Correctional Institution, filed what he styled as
19   a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241.
20   Because he exclusively raised claims concerning his medical
21   treatment while incarcerated and did not challenge his underlying
22   conviction or sentence, the Magistrate Judge on October 2
23   dismissed the Petition with leave to amend, instructing him, as
24   was explained to him in his earlier case, Varner v. Warden, CV
25   20-5328-GW (JPR) (C.D. Cal. dismissed Sept. 10, 2020), that such
26   claims must be brought in a civil-rights lawsuit under Bivens v.
27   Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
28   388 (1971).    The Magistrate Judge directed the Clerk to provide

                                           1
     Case 2:20-cv-08732-GW-JPR Document 4 Filed 12/07/20 Page 2 of 3 Page ID #:21



 1   Petitioner with a civil-rights form to use to raise his
 2   inadequate-medical-care claims.       She warned him that if he did
 3   not timely file a civil-rights complaint within 30 days, this
 4   action would likely be dismissed for failure to prosecute and
 5   failure to obey a court order.       To date he has not responded to
 6   the Magistrate Judge’s order in any way.
 7         Courts may dismiss lawsuits that are not diligently
 8   prosecuted.    Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962);
 9   Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per curiam).
10   In determining whether to dismiss a pro se petitioner’s action
11   for failure to prosecute, a court must consider (1) the public’s
12   interest in expeditious resolution of litigation, (2) the court’s
13   need to manage its docket, (3) the risk of prejudice to the
14   respondent, (4) the public policy favoring disposition of cases
15   on their merits, and (5) the availability of less drastic
16   sanctions.    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.
17   2002).   Unreasonable delay creates a rebuttable presumption of
18   prejudice to the opposing party that can be overcome only with an
19   affirmative showing of just cause.        In re Eisen, 31 F.3d 1447,
20   1452-53 (9th Cir. 1994).
21         Here, the first, second, third, and fifth factors
22   militate in favor of dismissal.       The Court cannot simply leave
23   hanging on its docket a case without a viable initial pleading.
24   See, e.g., Hernandez v. Paramo, No. CV 15-5351-RSWL (DFM), 2016
25   WL 1430002, at *1-2 (C.D. Cal. Apr. 11, 2016) (dismissing without
26   prejudice lawsuit that was mix of habeas and civil-rights claims
27   when petitioner failed to file amended pleading or request
28   extension of time).     And Petitioner has not rebutted the

                                          2
Case 2:20-cv-08732-GW-JPR Document 4 Filed 12/07/20 Page 3 of 3 Page ID #:22
